DETAILED ACTION
Status of Claims: Claims 1-3, 5, 6, 11, 13-21, and 39-56 are currently pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “downlink transmission” in claim 21 is used by the claim to mean “transmission” to a base station while the accepted meaning is “uplink transmission” to a base station from a UE and the accepted meaning “downlink transmission” is transmission from a base station to a UE. The term is indefinite because the specification does not clearly redefine the term. Claims 39-45 are rejected based on the virtue of their dependency on the rejected base claim 21.
Double Patenting
Claims 43, 54 and 56 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 40, 53 and 55 respectively. When two claims in an application are 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 6, 17, 19-21, 39-41, 43-48, 50-56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ji et al. (US 20150334685 A1) in view of Agiwal et al. (US 20180035332 A1).
Regarding claim 1, Ji et al. disclose a method performed by a base station, the method comprising: transmitting, by the base station, a first transmission of first data over a first time duration in first downlink time-frequency resources; and transmitting, by (paragraph [0007] and fig. 5; a transmission utilizes a first long transmission time interval and a transmission utilizes a second short TTI), the second time duration being shorter than the first time duration (paragraph [0007] and fig. 5-6) (fig. 5; the second time duration (short TTI) being shorter than the first time duration (Long TTI) and that the second time duration aligns with the first time duration in time t) (paragraph [0069], the duration of information symbols carried within short TTIs may also take any suitable duration, with one example being a 10 µs duration for each symbol). However, Ji et al. may not explicitly suggest transmitting, by the base station, a monitor indication through radio resource control (RRC) signaling, wherein the monitor indication indicates to monitor for a puncturing indicator; and transmitting, by the base station, the puncturing indicator in a group common downlink control information (DCI, wherein the puncturing indicator indicates that a subset of the first downlink time-frequency resources are punctured from the first transmission of first data, and the second transmission of second data is located within the subset of the first downlink time- frequency resources. Agiwal et al. from the same or similar field of endeavor suggest transmitting, by the base station, a monitor indication through radio resource control (RRC) signaling, wherein the monitor indication indicates to monitor for a puncturing indicator; and transmitting, by the base station, the puncturing indicator in a group common downlink control information (DCI) (paragraphs [0116-0117]; gNB/BS can use RRC signaling to inform a UE to monitor pre-emption indication. CORESET information for monitoring group common DCI in PDCCH for the pre-emption indicator can be signaled in SI or in RRC signaling), wherein the puncturing indicator indicates that a subset of the first downlink time-frequency resources are punctured from the first transmission of first data, and the second transmission of second data is located within the subset of the first downlink time- frequency resources (paragraphs [0113-0114] [0122-0123]; pre-emption indication is to inform UEs pre-empted resources are punctured from assigned resources in time-frequency domain when there is conflict between URLLC service and eMBB data) (fig. 11; URLLC located within resources for eMBB). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Ji et al.’s method/system the step of transmitting, by the base station, a monitor indication through radio resource control (RRC) signaling, wherein the monitor indication indicates to monitor for a puncturing indicator; and transmitting, by the base station, the puncturing indicator in a group common downlink control information (DCI), wherein the puncturing indicator indicates that a subset of the first downlink time-frequency resources are punctured from the first transmission of first data, and the second transmission of second data is located within the subset of the first downlink time-frequency resources as suggested by Agiwal et al. The motivation would have been to improve handling packet collision by informing UEs colliding resources based on the priority of services to avoid collision (paragraph [0105]).
Regarding claim 6, Ji et al. further suggest wherein the second time duration aligns in time with an integer number of slots of the first time duration (paragraphs [0056] [0058] [0082] and fig. 5; short TTI may correspond to a time slot while the long TTI may represent an integer multiple of short TTIs (multiple of slots) and has a duration of a plurality of time slots. Short TTI and long TTI overlap one another).
Regarding claim 17, Ji et al. disclose a base station comprising: a resource allocator to schedule a first transmission of first data over a first time duration in first downlink time-frequency resources, and to schedule a second transmission of second data over a second time duration in the first downlink time-frequency resources (paragraph [0007] and fig. 5; a transmission utilizes a first long transmission time interval and a transmission utilizes a second short TTI), the second time duration being shorter than the first time duration (paragraph [0007] and fig. 5-6); and a transmitter to transmit the first transmission and the second transmission (fig. 5; the second time duration (short TTI) being shorter than the first time duration (Long TTI) and that the second time duration aligns with the first time duration in time t) (paragraph [0069], the duration of information symbols carried within short TTIs may also take any suitable duration, with one example being a 10 µs duration for each symbol). However, Ji et al. may not explicitly suggest transmitting a monitor indication through radio resource control (RRC) signaling, and a puncturing indicator in a group common downlink control information (DCI), the monitor indication indicates to monitor for the puncturing indicator, the puncturing indicator indicating that a subset of the first downlink time-frequency resources are punctured from the first transmission of first data, wherein the second transmission of second data is located within the subset of the first downlink time-frequency resources. Agiwal et al. from the same or similar field of endeavor transmitting a monitor indication through radio resource control (RRC) signaling, and a puncturing indicator in a group common downlink control (paragraphs [0116-0117]; gNB/BS can use RRC signaling to inform a UE to monitor pre-emption indication. CORESET information for monitoring group common DCI in PDCCH for the pre-emption indicator can be signaled in SI or in RRC signaling), the puncturing indicator indicating that a subset of the first downlink time-frequency resources are punctured from the first transmission of first data, wherein the second transmission of second data is located within the subset of the first downlink time-frequency resources (paragraphs [0113-0114] [0122-0123]; pre-emption indication is to inform UEs pre-empted resources are punctured from assigned resources in time-frequency domain when there is conflict between URLLC service and eMBB data) (fig. 11; URLLC located within resources for eMBB). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Ji et al.’s method/system the step of transmitting a monitor indication through radio resource control (RRC) signaling, and a puncturing indicator in a group common downlink control information (DCI), the monitor indication indicates to monitor for the puncturing indicator, the puncturing indicator indicating that a subset of the first downlink time-frequency resources are punctured from the first transmission of first data, wherein the second transmission of second data is located within the subset of the first downlink time-frequency resources as suggested by Agiwal et al. The motivation would have been to improve handling packet collision by informing UEs colliding resources based on the priority of services to avoid collision (paragraph [0105]).
Regarding claim 19, Ji et al. further suggest wherein the resource allocator is to schedule the first transmission for transmission to a first UE, and wherein the transmitter is further to: transmit an indication, the indication indicating that a portion of the first data is no longer scheduled on particular time-frequency resources; and transmit, to a second UE, the second transmission on the particular time-frequency resources (paragraph [0065]; resources during a TTI may be taken away and reassigned to another user. The user is informed of the resources via a grant modification).
Regarding claim 20, Ji et al. disclose a method performed by a user equipment (UE), the method comprising: receiving, by the UE, a first transmission of first data over a first time duration in first downlink  time-frequency resources (paragraph [0007] and fig. 9; a transmission utilizes a first long transmission time interval and a transmission utilizes a second short TTI). However, Ji et al. may not explicitly suggest receiving, by the UE, a monitor indication through radio resource control (RRC) signaling, wherein the monitor indication indicates to monitor for a puncturing indicator, and receiving, by the UE, the puncturing indicator in a group common downlink control information (DCI), wherein the puncturing indicator indicates that a subset of the first downlink time-frequency resources are punctured from the first transmission of first data. Agiwal et al. from the same or similar field of endeavor receiving, by the UE, a monitor indication through radio resource control (RRC) signaling, wherein the monitor indication indicates to monitor for a puncturing indicator, and receiving, by the UE, the puncturing indicator in a group common downlink control information (DCI) (paragraphs [0116-0117]; gNB/BS can use RRC signaling to inform a UE to monitor pre-emption indication. CORESET information for monitoring group common DCI in PDCCH for the pre-emption indicator can be signaled in SI or in RRC signaling), wherein the puncturing indicator indicates that a subset of the first downlink time-frequency resources are punctured from the first transmission of first data (paragraphs [0113-0114] [0122-0123]; pre-emption indication is to inform UEs pre-empted resources are punctured from assigned resources in time-frequency domain when there is conflict between URLLC service and eMBB data) (fig. 11; URLLC located within resources for eMBB). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Ji et al.’s method/system the step of receiving, by the UE, a monitor indication through radio resource control (RRC) signaling, wherein the monitor indication indicates to monitor for a puncturing indicator, and receiving, by the UE, the puncturing indicator in a group common downlink control information (DCI), wherein the puncturing indicator indicates that a subset of the first downlink time-frequency resources are punctured from the first transmission of first data as suggested by Agiwal et al. The motivation would have been to improve handling packet collision by informing UEs colliding resources based on the priority of services to avoid collision (paragraph [0105]).
Regarding claim 21, Ji et al. disclose a user equipment (UE) comprising: a message processor to generate first data for downlink transmission to a base station, and to generate second data for downlink transmission to the base station; and a received to receive a first transmission of the first data over a first time duration in first downlink time-frequency resources, and to receive a second transmission of the second data HW 8517933oUSo3Page 4 of 6over a second time duration in the first downlink time-frequency resources (paragraph [0007] and fig. 9; a transmission utilizes a first long transmission time interval and a transmission utilizes a second short TTI) (paragraph [0007] and fig. 9). However, Ji et al. may not explicitly suggest to receive a monitor indication through radio resource control (RRC) signaling, and to receive a puncturing indicator in a group common downlink control information (DCI), the monitor indication indicating to monitor for a puncturing indicator, the puncturing indicator indicating that a subset of the first downlink time-frequency resources are punctured from the first transmission of the first data. Agiwal et al. from the same or similar field of endeavor to receive a monitor indication through radio resource control (RRC) signaling, and to receive a puncturing indicator in a group common downlink control information (DCI), the monitor indication indicating to monitor for a puncturing indicator (paragraphs [0116-0117]; gNB/BS can use RRC signaling to inform a UE to monitor pre-emption indication. CORESET information for monitoring group common DCI in PDCCH for the pre-emption indicator can be signaled in SI or in RRC signaling), the puncturing indicator indicating that a subset of the first downlink time-frequency resources are punctured from the first transmission of the first data (paragraphs [0113-0114] [0122-0123]; pre-emption indication is to inform UEs pre-empted resources are punctured from assigned resources in time-frequency domain when there is conflict between URLLC service and eMBB data) (fig. 11; URLLC located within resources for eMBB). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Ji et al.’s method/system the step of receiving receive a monitor indication through radio resource control (RRC) signaling, and to receive a puncturing indicator in a group common 
Regarding claim 39, Agiwal et al. further suggest wherein the receiver is further configured to receive a second transmission of second data over a second time duration in the first downlink time-frequency resources, the second time duration being shorter than the first time duration, wherein the second transmission of second data is located within the subset of the first downlink time- frequency resources indicated by the puncturing indicator (paragraphs [0113-0114] [0122-0123]; pre-emption indication is to inform UEs pre-empted resources are punctured from assigned resources in time-frequency domain when there is conflict between URLLC service and eMBB data) (fig. 11; URLLC located within resources for eMBB).  
Regarding claim 40, Ji et al. further suggest wherein the second time duration aligns in time with an integer number of slots of the first time duration (paragraphs [0056] [0058] [0082] and fig. 5; short TTI may correspond to a time slot while the long TTI may represent an integer multiple of short TTIs (multiple of slots) and has a duration of a plurality of time slots. Short TTI and long TTI overlap one another).
Regarding claim 41, Ji et al. further suggest wherein the second time duration aligns in time with one OFDM symbol of the first time duration (paragraphs [0007] [0058] [0069] and fig. 5; short TTI may correspond to a single symbol while the long TTI may represent an integer multiple of short TTIs (multiple of symbols)).
Regarding claim 43, Ji et al. further suggest wherein the second time duration aligns in time with an integer number of slots of the first time duration (paragraphs [0056] [0058] [0082] and fig. 5; short TTI may correspond to a time slot while the long TTI may represent an integer multiple of short TTIs (multiple of slots) and has a duration of a plurality of time slots. Short TTI and long TTI overlap one another).
Regarding claim 44, Agiwal et al. further suggest wherein the first transmission of the first data and the second transmission of the second data are transmitted to different UEs (fig. 13 and paragraphs [0120-0121]).  
Regarding claim 45, Agiwal et al. further suggest wherein the group common DCI is transmitted after the first time-frequency resources (paragraphs [0116-0117]; gNB/BS can use RRC signaling to inform a UE to monitor pre-emption indication. CORESET information for monitoring group common DCI in PDCCH for the pre-emption indicator can be signaled in SI or in RRC signaling) (fig. 13; pre-emption indication is transmitted in SF N2 while SF N1 for scheduled DL packet).  
Regarding claim 46, Agiwal et al. further suggest receiving, by the UE, a second transmission of second data over a second time duration in the first downlink time-frequency resources, the second time duration being shorter than the first time duration, wherein the second transmission of second data is located within the subset of the first downlink time-frequency resources indicated by the puncturing indicator (paragraphs [0113-0114] [0122-0123]; pre-emption indication is to inform UEs pre-empted resources are punctured from assigned resources in time-frequency domain when there is conflict between URLLC service and eMBB data) (fig. 11; URLLC located within resources for eMBB).  
Regarding claim 47, Ji et al. further suggest wherein the second time duration aligns in time with an integer number of slots of the first time duration (paragraphs [0056] [0058] [0082] and fig. 5; short TTI may correspond to a time slot while the long TTI may represent an integer multiple of short TTIs (multiple of slots) and has a duration of a plurality of time slots. Short TTI and long TTI overlap one another).  
Regarding claim 48, Ji et al. further suggest wherein the second time duration aligns in time with one OFDM symbol of the first time duration (paragraphs [0007] [0058] [0069] and fig. 5; short TTI may correspond to a single symbol while the long TTI may represent an integer multiple of short TTIs (multiple of symbols)).  
Regarding claim 50, Ji et al. further suggest wherein the second time duration aligns in time with an integer number of slots of the first time duration (paragraphs [0056] [0058] [0082] and fig. 5; short TTI may correspond to a time slot while the long TTI may represent an integer multiple of short TTIs (multiple of slots) and has a duration of a plurality of time slots. Short TTI and long TTI overlap one another).  
Regarding claim 51, Agiwal et al. further suggest wherein the first transmission of the first data and the second transmission of the second data are transmitted to different UEs (fig. 13 and paragraphs [0120-0121]).  
Regarding claim 52, Agiwal et al. further suggest wherein the group common DCI is transmitted after the first time-frequency resources (paragraphs [0116-0117]; gNB/BS can use RRC signaling to inform a UE to monitor pre-emption indication. CORESET information for monitoring group common DCI in PDCCH for the pre-emption indicator can be signaled in SI or in RRC signaling) (fig. 13; pre-emption indication is transmitted in SF N2 while SF N1 for scheduled DL packet).  
Regarding claim 53, Agiwal et al. further suggest wherein the first transmission of the first data and the second transmission of the second data are transmitted to different UEs (fig. 13 and paragraphs [0120-0121]).  
Regarding claim 54, Agiwal et al. further suggest wherein the first transmission of the first data and the second transmission of the second data are transmitted to different UEs (fig. 13 and paragraphs [0120-0121]).  
Regarding claim 55, Agiwal et al. further suggest wherein the first transmission of the first data and the second transmission of the second data are transmitted to different UEs (fig. 13 and paragraphs [0120-0121]).  
Regarding claim 56, Agiwal et al. further suggest wherein the first transmission of the first data and the second transmission of the second data are transmitted to different UEs (fig. 13 and paragraphs [0120-0121]).  
Claim(s) 2, 5, 18, 42, and 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ji et al. (US 20150334685 A1) in view of Agiwal et al. (US 20180035332 A1), and further in view of Baldemair et al. (US 20180199341 A1).
Regarding claim 2, Ji et al. and Agiwal et al. disclose all the subject matter of the claimed invention as recited in claim 1 above without explicitly suggest semi-(paragraph [0078]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Ji et al. and Agiwal et al.’s method/system the step of semi-statically configuring the first downlink time-frequency resources as suggested by Baldemair et al. to allocate resources for use in transmission. The motivation would have been to improve bandwidth, performance and flexibility to better match the variety of service requirements (paragraph [0007]).
Regarding claim 5, Baldemair et al. further suggest wherein the first transmission and the second transmission have different sub-carrier spacings (paragraph [0097]; first subcarrier space in first-transmit time interval is different from second subcarrier spacing in second time-transmit interval). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Ji et al. and Agiwal et al.’s method/system where the first transmission and the second transmission have different sub-carrier spacings as suggested by Baldemair et al. The motivation would have been to optimize the distribution of subcarrier bandwidth in order to efficiently make use of bandwidth region (paragraph [0016]).
Regarding claim 18, Ji et al. and Agiwal et al. disclose all the subject matter of the claimed invention as recited in claim 17 above without explicitly suggest semi-statically configuring the first downlink time-frequency resources. However, Baldemair et al. from the same or similar field of endeavor suggest semi-statically configuring the first (paragraph [0078]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Ji et al. and Agiwal et al.’s method/system the step of semi-statically configuring the first downlink time-frequency resources as suggested by Baldemair et al. to allocate resources for use in transmission. The motivation would have been to improve bandwidth, performance and flexibility to better match the variety of service requirements (paragraph [0007]).
Regarding claim 42, Baldemair et al. further suggest wherein the first transmission and the second transmission have different sub-carrier spacings (paragraph [0097]; first subcarrier space in first-transmit time interval is different from second subcarrier spacing in second time-transmit interval). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Ji et al. and Agiwal et al.’s method/system where the first transmission and the second transmission have different sub-carrier spacings as suggested by Baldemair et al. The motivation would have been to optimize the distribution of subcarrier bandwidth in order to efficiently make use of bandwidth region (paragraph [0016]).
Regarding claim 49, Baldemair et al. further suggest wherein the first transmission and the second transmission have different sub-carrier spacings (paragraph [0097]; first subcarrier space in first-transmit time interval is different from second subcarrier spacing in second time-transmit interval). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Ji et al. and Agiwal et al.’s method/system .
Claims 11, 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ji et al. (US 20150334685 A1) in view of Agiwal et al. (US 20180035332 A1), and further in view of Shi et al. (US 20180337763 A1).
Regarding claim 11, Ji et al. and Agiwal et al. disclose all the subject matter of the claimed invention as recited in claim 1 above without explicitly suggest transmitting subsequent data to a first UE on second downlink time-frequency resources, the subsequent data based on the subset of the first downlink time-frequency resources punctured from the first transmission of first data, and the second downlink time frequency resources are different from the first time- frequency resources. However, Shi et al. from the same or similar field of endeavor suggest transmitting subsequent data to a first UE on second downlink time-frequency resources, the subsequent data based on the subset of the first downlink time-frequency resources punctured from the first transmission of first data, and the second downlink time frequency resources are different from the first time- frequency resources (paragraphs [0186-0187] [0178]; the transport block is retransmitted (subsequent transport block is a retransmission) on third time-frequency resource to the UE. The third time-frequency resource is different from the first time-frequency resource). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Ji et al. and Agiwal et al.’s method/system the step of 
Regarding claim 13, Shi et al. further suggest wherein the second time-frequency resources are during a subsequent time interval, the subsequent time interval being shorter than the first time duration (paragraphs [0187] [0492]; third time-frequency resource corresponds to mth first transmission time interval which is after the initial first transmission time interval. A TTI may be reduced from more symbols to fewer symbols).
Regarding claim 14, Ji et al. further suggest wherein a transport block is scheduled to be transmitted by the first transmission over the first time duration, wherein the method further comprises transmitting systematic bits of the transport block at time-frequency resources prior to the subset of the first downlink time-frequency resources punctured (paragraphs [0038] [0009]; a TTI may correspond to data blocks. First resource assignment including a grant of time-frequency resources corresponding to first user data may utilize a first TTI).
Regarding claim 15, Ji et al. further suggest wherein a first transport block is scheduled to be transmitted by the first transmission over the first time duration, and wherein the subsequent data is appended to a second transport block destined for the  (paragraphs [0038] [00098 a TTI may correspond to data blocks. Resource assignment including a grant of time-frequency resources corresponding to first user data may utilize a first TTI. A second TTI shorter in duration than the first TTI can be used to receive the first user data).
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ji et al. (US 20150334685 A1) in view of Agiwal et al. (US 20180035332 A1), and Shi et al. (US 20180337763 A1), and further in view of Lee et al. (US 20130083753 A1).
Regarding claim 16, Ji et al., Agiwal et al., and Shi et al. disclose all the subject matter of the claimed invention as recited in claim 11 above without explicitly suggest wherein the subsequent data is transmitted on the second time-frequency resources without waiting for HARQ feedback from the first UE. However, Lee et al. from the same or similar field of endeavor suggest wherein the subsequent data is transmitted on the second time-frequency resources without waiting for HARQ feedback from the first UE (paragraph [0409]; data may be retransmitted (subsequent transmission) in consecutive subframes (time-frequency resources) without waiting for HARQ feedback from the UE). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Ji et al., Agiwal et al., and Shi et al.’s method/system where the subsequent data is transmitted on the second time-frequency resources without waiting for HARQ feedback from the first UE as suggested by Lee et al. The motivation would have been to enhance coverage of the shared channel (paragraph [0409]).
Response to Remarks/Arguments
Applicant’s remarks/arguments filed on 02/18/2021 with respect to claim(s) 1, 17, 20, and 21 have been considered but are moot in view of new ground of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG-CHUONG Q VU whose telephone number is (571)270-3945.  The examiner can normally be reached on Monday-Friday (9:30-5:30 PM EST.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AYAZ SHEIKH can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HOANG-CHUONG Q. VU
Primary Examiner
Art Unit 2476



/HOANG-CHUONG Q VU/Primary Examiner, Art Unit 2476